 
 
IIB 
111th CONGRESS 2d Session 
H. R. 6156 
IN THE SENATE OF THE UNITED STATES 

September 24, 2010
Received; read twice and referred to the  Committee on Finance

AN ACT 
To renew the authority of the Secretary of Health and Human Services to approve demonstration projects designed to test innovative strategies in State child welfare programs. 
 
 
1.Renewal of authority to approve demonstration projects designed to test innovative strategies in State child welfare programsSection 1130 of the Social Security Act (42 U.S.C. 1320a–9) is amended— 
(1)in subsection (a)— 
(A)in paragraph (2), by striking 1998 through 2003 and inserting 2011 through 2016;  
(B)in paragraph (3)— 
(i)in subparagraph (A), by inserting or kinship guardianship after placements;  
(ii)in subparagraph (C), by striking address kinship care and inserting provide early intervention and crisis intervention services that safely reduce out-of-home placements and improve child outcomes; and  
(iii)by redesignating subparagraph (C) as subparagraph (D) and inserting after subparagraph (B) the following: 
 
(C)If an appropriate application therefor is submitted, the Secretary shall consider authorizing a demonstration project which is designed to identify and address domestic violence that endangers children and results in the placement of children in foster care. ;  
(C)in paragraph (4), by inserting or kinship guardianship after assistance; and  
(D)in paragraph (5), by inserting and the ability of the State to implement a corrective action approved under section 1123A before the period;  
(2)in subsection (e)— 
(A)by striking and at the end of paragraph (6);  
(B)by striking the period at the end of paragraph (7) and inserting ; and; and  
(C)by adding at the end the following: 
 
(8)an accounting of any additional Federal, State, local, and private investments (other than those with respect to which matching funds were provided under part B or E of title IV) made, during the 2 fiscal years preceding the application to provide the services described in paragraph (1), and an assurance that the State will provide an accounting of that same spending for each year of an approved demonstration project. ;  
(3)in subsection (f)(1)— 
(A)in subparagraph (B), by striking ; and and inserting , including all children and families under the project who come to the attention of the State’s child welfare program, either through a report of abuse or neglect or through the provision of services described in subsection (e)(1) to the child or family;; and  
(B)by redesignating subparagraph (C) as subparagraph (D) and inserting after subparagraph (B) the following: 
 
(C)a comparison of the amounts of Federal, State, local and private investments in the services described in subsection (e)(1), by service type, with the amount of the investments during the period of the demonstration project; and ; and  
(4)by adding at the end the following: 
 
(h)Indian tribes considered StatesAn Indian tribe (as defined in section 479B(a)) shall be considered a State for purposes of this section. . 
2.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Passed the House of Representatives September 23, 2010.Lorraine C. Miller,Clerk. 
 
